Citation Nr: 0712764	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  00-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico that denied the benefits 
sought on appeal.  In November 2003, the Board returned the 
case for additional development and the case was subsequently 
returned to the Board for further appellate review.

In a decision dated in December 2005, the Board denied three 
issues then on appeal and determined that new and material 
evidence had been submitted to reopen previously denied 
claims for service connection for hearing loss and sinusitis.  
The Board then returned the reopened claims for additional 
development and the case has been returned to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during service or within 
one year of separation from service, and any currently 
diagnosed hearing loss is not shown to be causally or 
etiologically related to service.

2.  Sinusitis was not manifested during service, and any 
sinusitis diagnosed following separation from service is not 
shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2002).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2003 and April 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has hearing loss and 
sinusitis that are related to his period of service.  
Therefore, he believes he is entitled to service connection.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   If there is no showing of 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Hearing Loss

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss during 
service with the exception of audiometric findings recorded 
on a January 1973 physical examination performed in 
connection with the veteran's separation from service.  While 
that testing appears to show findings reflective of hearing 
loss, a subsequent retest showed hearing thresholds that were 
within normal limits and the veteran was not placed on any 
physical profile due to a hearing defect.  The veteran also 
denied experiencing hearing loss on the Report of Medical 
History portion of the examination.  On the Report of Medical 
History portion of a physical examination performed in 
January 1976 showed the veteran denied experiencing hearing 
loss, although the examiner commented on the reverse side of 
that form "minimal high frequency."  Nevertheless, the Report 
of Medical Examination portion of that examination showed 
that audiometric examination disclosed the veteran's hearing 
was within normal limits and no hearing loss was listed in 
the summary of defects and diagnoses.

Medical records dated following separation from service do 
not reflect that high frequency sensorineural hearing loss 
was diagnosed within one year of separation from service.  
The Board observes that there is conflicting evidence as to 
whether the veteran currently has a hearing loss disability.  
For example, audiometric testing performed in April 1998 
appears to reflect that the veteran has a hearing loss 
disability, but a more recent February 2006 VA examination 
indicated that the veteran had hearing that was within normal 
limits between 500 hertz and 4,000 hertz on the right and 
normal hearing from 500 hertz to 3,000 hertz with mild 
sensorineural hearing loss at 4,000 hertz on the left with 
excellent speech recognition ability bilaterally.  Following 
the examination the examiner commented that the initial 
audiometric evaluation performed in January 1973 and the 
separation physical examination performed in January 1976 
indicated bilateral normal hearing.  The examiner also 
commented that the veteran reported that his only history of 
military noise exposure was during basic training and that 
since there was no difference in hearing observed between the 
initial and separation examination it was not likely that the 
present mild one frequency hearing loss in the left ear was 
etiologically related to service.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for hearing loss.  No hearing loss was manifested 
during service or for many years following separation from 
service and there is no medical opinion which suggests that 
any currently diagnosed hearing loss is causally or 
etiologically related to service.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hearing loss had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hearing loss and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current hearing loss is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
hearing loss is not established in the absence of competent 
medical evidence demonstrating a relationship between a 
current disorder and service. 

Sinusitis

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of chronic sinusitis.  In 
addition, the physical examination performed in January 1976 
in connection with the veteran's separation from service 
noted that the veteran's sinuses were normal on clinical 
evaluation and the veteran denied that he ever had or 
currently had sinusitis on the Report of Medical History 
portion of that examination.  

Medical records dated following separation from service do 
reflect that the veteran has been diagnosed as having 
sinusitis.  For example, a VA outpatient treatment record 
dated in August 2001 shows an assessment of acute sinusitis 
and a record dated in January 2004 includes chronic sinusitis 
on a computerized problem list pertaining to the veteran.  
However, a February 2006 VA examination, which include a 
review of the veteran's claims file concluded with a final 
diagnosis of no nasal or sinus pathology at the present time.  
The examiner noted that although primary care VA records show 
the veteran was treated for sinus pathology on different 
occasions he could not substantiate this finding since the 
present examination revealed no nasal or sinus pathology and 
that a sinus X-ray was reported as normal.  

Nevertheless, whether the veteran has sinusitis or not, there 
is absolutely no medical evidence which relates any currently 
diagnosed sinusitis to any symptomatology shown in the 
veteran's service medical records.  Significantly, the 
veteran was not diagnosed as having sinusitis during service 
and sinusitis was not shown for many years following 
separation from service.  In the absence of any medical 
evidence which suggests that any currently diagnosed 
sinusitis is related to symptomatology shown in service 
medical records, the Board finds that the medical evidence is 
against the veteran's claim for service connection for 
sinusitis.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's sinusitis had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his sinusitis and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current sinusitis is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for sinusitis is not established in 
the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 


ORDER

Service connection for hearing loss is denied.

Service connection for sinusitis is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


